

113 HJ 102 IH: Providing for the appointment of Risa Lavizzo-Mourey as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 102IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Mr. Sam Johnson of Texas (for himself, Mr. Becerra, and Mr. Cole) introduced the following joint resolution; which was referred to the Committee on House AdministrationJOINT RESOLUTIONProviding for the appointment of Risa Lavizzo-Mourey as a citizen regent of the Board of Regents of the Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Patricia Q. Stonesifer of Washington on December 22, 2013, is filled by the appointment of Risa Lavizzo-Mourey of Pennsylvania. The appointment is for a term of 6 years, beginning on the later of December 22, 2013, or the date of the enactment of this joint resolution.